Citation Nr: 1522324	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  11-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an increased rating in excess of 10 percent for residuals, extensive laceration dorsum right hand (major). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a September 2008 rating decision, the RO continued to evaluate the Veteran's residual, extensive laceration dorsum right hand at 10 percent.  In a July 2010 rating decision, the RO continued to deny the Veteran's claim for bilateral hearing loss because the evidence submitted is not new and material.  

In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

New & Material Evidence for Bilateral Hearing Loss

In November 2009, the Veteran filed an informal claim to reopen his previously denied service connection claim for bilateral hearing loss.  

The Veteran was afforded a VA audio examination in April 2010.  The examiner conducted pure tone audio testing but provided that the results "are not felt to be the patient's best effort and should not be used for rating purposes."  The examiner provided no diagnosis based on the results.  She opined that the Veteran was previously denied service connection based on normal hearing results from the July 1998 audiological examination, therefore neither the Veteran's hearing loss or tinnitus is caused by or due to noise exposure in the military.  

At his April 2015 Board hearing, the Veteran testified that the April 2010 VA audiologist terminated the test because she thought that he was not pushing the button when he heard the sounds.  However, the Veteran contends that he truthfully complied with the audiometric test before its termination.  The Veteran has requested that another audio examination be provided.  The Board will afford the Veteran another opportunity to report to a VA examination.  

Increased Rating for Residual Extensive Laceration of the Right Hand 

With regards to the claim for an increased rating for residual right hand injury, the Board notes that the record contains various VA examination reports and treatment record that should be reconciled into a consistent disability picture so that the Veteran's disability can be adequately rated.  

The Veteran was afforded a VA examination in June 2006.  The VA examiner reported that the Veteran was involved in a motor vehicle accident in service where his hand went through the windshield and he sustained a laceration to his right hand.  The Veteran was taken the Greenville-Lafleur Hospital where he received treatment and sutures.  He denied having any problems immediately after surgery, but reported developing weakness and poor grip two years ago.  The weakness is worse in the morning and has gotten to the point where he is unable to write reports needed for his employment.  The Veteran also reported dropping objects and numbness in the lateral aspect of his hands.  He is employed in the human resources department of an agency and reports limitation in his performance, including typing and writing reports.  The Veteran denied flare-ups, but reports that pain and weakness are constant.  A physical examination revealed that he is right hand dominate.  The VA examiner found edema in the right hand and pain expressed on examination of the hands and fingers.  The VA examiner also found numbness in the third, fourth and fifth fingers; and decreased strength in the right hand.  The VA examiner found that the Veteran is unable to touch the base and tips of all fingers with the tip of the thumb.  He also found limitation of motion by pain.  The Veteran has a four inch scar on his dorsum of the right hand which is flat and stable.  The scar does not present any limitation of motion, disfigurement, or muscle loss.  The Veteran was diagnosed with degenerative arthritis and stable scar.  With regards to the DeLuca provisions, the Veteran reported that during a flare-up, he could have further limitation in range of motion and functional capacity.  However, the examiner was unable to estimate the additional loss of motion or functional capacity without resorting to speculation.  The examiner also reported that he could not detect any objective evidence of weakness, incoordination, fatigue or lack of endurance.  The VA examiner concluded that the Veteran's poor grip and pain is "probabl[y]" associated with his degenerative arthritis with carpal tunnel component.  
 
Private treatment record from the Delta Regional Medical Center revealed that a motor nerve conduction test was conducted in the right hand in February 2008.  The Veteran complained of pain and numbness in the right hand more than the left hand.  The examiner diagnosed the Veteran with mild bilateral carpal tunnel syndrome.    

A VA addendum opinion was obtained in August 2008.  A physical examination revealed that the Veteran is right hand dominant and the VA examiner found no edema present.  The Veteran reported numbness of the hand, fingers and thumbs.  The examiner noted that there is decreased strength in his right hand compared with the left hand.  He is again unable to touch the base and tips of all fingers with the tip of the thumb.  The Veteran reported pain on extreme range of all ROM on the right hand.  The examiner noted the four inch scar that is normal pigmented, smooth, flat and stable without evidence of underlying tissue adherence, pain or tenderness, limitation of motion, disfigurement, or muscle loss.  The VA examiner provided a diagnosis consistent with carpal tunnel syndrome.  The VA examiner found that he could not provide an opinion regarding additional limitation of motion or functional impairment during a flare-up without resorting to speculation. 

A private treatment record from the Memphis Spine Center dated January 2009 revealed that the Veteran is receiving physical therapy for his cervical disorders.  The private physician noted that the Veteran describes loss of dexterity in his hands and foot "which could suggest early myelopathy."    

VA treatment records from the Jackson VA Medical Center (VAMC) revealed that a nerve conduction study of the right hand was conducted in February 2009 after the Veteran complained of numbness and weakness.  On examination, the neurologist noted trace weakness on the intrinsic hand muscles.  The study findings revealed mild low right median compound muscle action potential and needle examination showed poorly recruited large motor unit potential in the right C7 and C8/T1 innervated muscles.    

The Veteran was provided another VA examination in July 2010.  The Veteran reported being treated by a neurologist in Cleveland, Mississippi for numbness.  He said that the cause of the numbness is unknown, although his physician had discussed a "loss of bone in the hand."  The Veteran continued to report symptoms of pain, weakness, and poor grip.  He reports that he can sign his name but he cannot hold a pen for more than a short period of time.  The Veteran also reported having difficulty with buttons or zippers and requires assistance from his wife.  He also reported symptoms of finger locking and nightly episodes of pain, numbness and tingling in the hand.  The examiner also referenced treatment records which revealed that the Veteran underwent an anterolateral cervical diskectomy of the C5-C6 and C6-C7.  There was a report in the history of weakness in the right extremities.  The Veteran was diagnosed with cervical myelopathy for which he underwent surgery.  Regarding his occupation, the Veteran is retired and previously worked in human resources.  As noted, he had difficulty performing his occupational activities such as typing and writing reports.  On physical examination, the VA examiner noted that he moved "somewhat slowly" and has a cane in the left hand.   The VA examiner found that the Veteran is able to make a fist and all fingertips touch the palm.  He demonstrated inability to touch the tip of the small finger.  The examiner found no intrinsic atrophy at this time and found his grip strength to be 4/5.  The examiner found that he has symptoms compatible with "possible" carpal tunnel syndrome.  

The Veteran's social security administration (SSA) records also include a hand examination provided in June 2011.  The examiner noted that the Veteran is right hand dominate and found no evidence of muscle atrophy in the right hand.  The Veteran could not approximate the thumb to the index, middle, right or little finger.  The examiner also noted that he is able to zip his zippers without difficulty after the exam but "was clumsy and called to my attention that he had difficulty buttoning his shirt."  The Veteran also needed assistance in tying his shoelaces at the end of the exam.  He was capable of making a full fist and he had full range of motion on all fingers, wrist, elbows and forearm.  The examiner summarized his right hand medical history beginning in the 1970s, but it appears that his right hand problems "may have begun with cervical disc disease."  The examiner reported that the right hand examination supports gross motor limitation on the right hand but is "questionable concerning fine motor skills with inconsistent efforts."  The examiner concluded that the Veteran would not do well at a job requiring heavy use of his right hand.  

The Veteran was afforded a VA examination in March 2013.  Muscle strength testing revealed less than  normal strength (4/5) in the right hand with regards to shoulder abduction, elbow extension, wrist flexion and wrist extension.  The examiner found no evidence of muscle atrophy.  The examiner found no functional impact on his work due to muscle injury.  The VA examiner opined that the Veteran continues to report pain, numbness and weakness in the right hand.  He has been evaluated by a neurologist who found symptoms that the Veteran now claims is from cervical myelopathy secondary to cervical cord compression due to herniated disc pulposus at C5-C6 and C6-C7.  The examiner opined that the symptoms that he is reporting are due to cervical pain condition and not the injury to the right hand.   
However, the VA examiner did not specify which symptoms are attributable to his cervical pain condition.  In light of such testimony and the deficiencies detailed above, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, as the medical evidence does provide some evidence of occupational impairment, the examiner should be requested to provide a full description of the effects of the Veteran's service-connected disability on his ordinary activity, to include his ability to work.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records 
from the Jackson VA Medical Center (VAMC).  Specifically, treatment records dated since January 2013 should be procured.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss by someone other than the April 2010 audiologist.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

Following review of the claims folder, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to military service, to include his reported in-service noise exposure.  In so opining, the examiner is asked to do the following:  (1) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles.

3. After completing the above development, and 
following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected residual extensive laceration of the right hand.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

(a) Describe the current nature and severity of the 
residuals of extensive laceration of the right hand and distinguish the findings that are associated with the service-connected residuals of extensive laceration of the right hand from the findings associated with the nonservice-connected cervical myelopathy and carpal tunnel syndrome, if possible.  

(b)  The examiner should further provide a full description of the effects of the Veteran's service-connected disability on his ordinary activity, to include his ability to work.

A complete rationale for any opinion expressed must be provided.

4.  If any benefit sought on appeal remains denied, 
furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




